DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 07/21/2020 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anup Shrinivasan Iyer on 03/19/2021.

By this examiner's amendment Claims 4, 6-8, 10-11, 13, 16, 18 and 20 have been amended, Claim 17 has been canceled, and Claim 21 is newly added as the following:

4.	(Currently Amended)  The system of claim [[1]]3, wherein the at least one module is further configured to:

receive a third hash value of the electronic file from the third network device;
compare the third hash value with the one or more hash value states in the database to determine a match; 
determine a partial match between the third hash value and the one or more hash value states in the database; and
initiate a file quarantine process configured to temporarily restrict the electronic file access to the third network device.

6.	(Currently Amended)  The system of claim 5, wherein the at least one module is further configured to:
receive an indication from the user computing device indicating that the electronic file is 

initiate a control signal configured to cause the third hash value to be added to the database.
	
7.	(Currently Amended)  The system of claim 1, wherein the at least one module is further configured to be communicatively coupled to [[a]]the quantum optimizer, thereby enabling transmission and reception of information.

8.	(Currently Amended)  A computerized method for enhanced detection of polymorphic malicious content within an entity, the method comprising:
receiving information associated with an incidence of an electronic file in a distributed network comprising one or more network devices;
receiving a first hash value of the electronic file from a first network device and a second hash value of the electronic file from a second network device, wherein the first network device and the second network device are associated with the one or more network devices;
comparing the first hash value with the second hash value to determine a match;
determining that the electronic file is polymorphic based on at least determining that the first hash value at the first network device does not match the second hash value at the second network device; 
initiating an execution of a quantum optimization algorithm using a quantum optimizer to determine one or more hash value states associated with the electronic file for a third network device based on at least the first hash value, the second hash value, and information associated with the one or more network devices in the distributed network; 

receiving information associated with an incidence of the electronic file at the third network device;
determining that the electronic file is malware; and
initiating an intrusion detection protocol configured to deny the electronic file access to the third network device based on at least determining that the electronic file is malware.

10.	(Currently Amended) The computerized method of claim [[8]]9, wherein the method further comprises:
receiving a third hash value of the electronic file from the third network device, wherein 
comparing the third hash value with the one or more hash value states in the database to determine a match; and
determining that the electronic file is malware based on at least determining a match between the third hash value and at least one of the one or more hash value states in the database.  

11.	(Currently Amended) The computerized method of claim [[8]]9, wherein the method further comprises:

receiving a third hash value of the electronic file from the third network device;
comparing the third hash value with the one or more hash value states in the database to determine a match; 
determining a partial match between the third hash value and the one or more hash value states in the database; and
initiating a file quarantine process configured to temporarily restrict the electronic file access to the third network device.

13.	(Currently Amended) The computerized method of claim 12, wherein the method further comprises:
receiving an indication from the user computing device indicating that the electronic file is malware

initiating a control signal configured to cause the third hash value to be added to the database.

16.	(Currently Amended) The computer program product of claim 15, wherein the first apparatus is further configured to:

receive a third hash value of the electronic file from the third network device;
compare the third hash value with the one or more hash value states in the database to determine a match; and


17.	(Canceled).

18.	(Currently Amended)	The computer program product of claim [[14]]16, wherein the first apparatus is further configured to:

receive a third hash value of the electronic file from the third network device;
compare the third hash value with the one or more hash value states in the database to determine a match; 
determine a partial match between the third hash value and the one or more hash value states in the database; and
initiate a file quarantine process configured to temporarily restrict the electronic file access to the third network device.

20.	(Currently Amended) The computer program product of claim 19, wherein the first apparatus is further configured to:
receive an indication from the user computing device indicating that the electronic file is malware;

	initiate a control signal configured to cause the third hash value to be added to the database.

21.	(New) The computer program product of claim 14, wherein the first apparatus is further configured to be communicatively coupled to a quantum optimizer, thereby enabling transmission and reception of information.


Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-16 and 18-21 are stated below.
Regarding independent Claims 1, 8 and 14, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “receive information associated with an incidence of an electronic file in a distributed network comprising one or more network devices; receive a first hash value of the electronic file from a first network device and a second hash value of the electronic file from a second network device, wherein the first network device and the second network device are associated with the one or more network devices; compare the first hash value with the second hash value to determine a match; determine that the electronic file is polymorphic based on at least determining that the first hash value at the first network device does not match the second hash value at the second network device; initiate an execution of a quantum optimization algorithm using a quantum optimizer to determine one or more hash value states associated with the electronic file for a third network device based on at least the first hash value, the second hash value, and information associated with the one or more network devices in the distributed network; receive information associated with an incidence of the electronic file at the third network device; determine that the electronic file is malware; and initiate an intrusion detection protocol configured to deny the electronic file access to the third network device based on at least determining that the electronic file is malware” in combination with all the elements of the independent claims respectively. 
The dependent claims 2-7, 9-13, 15-16 and 18-21 are allowable due to their dependence on independent claims 1, 8 and 14 respectively.


The closest prior art made of record are:
Harmonen (US2012/0017275) teaches a system and method for identifying an electronic file as polymorphic malware.  A server receives from a client device a hash value and metadata associated with an electronic file.  The server determines that the received metadata relates to corresponding metadata stored at a database, the corresponding stored metadata being associated with a further hash value that 
Alme et al. (US2015/0379264) teaches a system and method for mitigating malicious calls.  The system determines a series of checksums for a file, compare the series of checksums to a checksum tree, where the checksum tree includes a plurality of nodes that each include a fuzzy checksum of known malware, and assign one or more classifications to the file, where each of the one or more classifications is based on each node of the checksum tree that matches a checksum in the series of checksums and includes whether the file includes malware or benign checksums.  
Williams et al. (US2014/0214257) teaches a method and system for integrating quantum computing systems into mobile systems for the purpose of providing real-time, quantum computer-based control of the mobile systems.  A mobile system includes a data extraction subsystem that extracts data from an external environment of the mobile system and a quantum computing subsystem that receives data from the data extraction subsystem and performs a quantum computing operation in real-time using the data from the data extraction subsystem.  A result of the quantum computing operation influences a behavior of the mobile system, such as the navigation of the mobile system or an action performed by the mobile system.  The on-board quantum computing subsystem includes on-board quantum computing infrastructure that is adapted to suit the needs and spatial constraints of the mobile system. 

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495